Title: To George Washington from St. George Tucker, 25 October 1781
From: Tucker, St. George
To: Washington, George


                  
                     Sir,
                     Octr 25. 1781
                  
                  In obedience to your Excellency’s Desire I now offer to your consideration some particulars relative to the scheme I had the honor of proposing to you—It may not be amiss to premise that as an Agent has lately been out from this State to Bermuda to contract for a large Quantity of Salt for the use of the continent, whose Intentions may be frustrated by the jealous vigilance of the Governt the Adoption of the Measure proposed (even if the British should reclaim the Island at a future Day) might facilitate that purpose, and afford us plentiful supplies of Salt for this Winter at least.
                  The general Idea entertained by Marriners of the Danger of the coast of Bermuda tho’ by no means erroneous, is nevertheless extremely magnified.  The Bermudian Navigators who go thither from the Continent are always guarded against approaching too near to the Island before they have gained the Latitude of it For this reason they steer a course which will bring them about twenty-five or thirty Leagues due west from the Island—having gained the Latitude of 32. or 32.10. they steer due East, and if, when they make the Land it is at all to the south, their first Care is to bring the most southern part of the Island to bear East from them before they approach the Land—This is the only precaution necessary to guard against those tremendous rocks which have been the terror of Navigation since the first Discovery of that Island: For on that south side of the Island there is not a single Rock more than half a mile distant from the Shore and these lie so near the surfaces that the breaking of the waves over, makes them too conspicuous to be encountered unawares, even in the night.
                  The Ships destined for this Expedition should hoist British Colours as soon as they get in sight of Land and every other means be adopted to carry on the deception untill proper pilots are procured at the west End of the Island.  Some person who is a native of America would be necessary for this purpose.  The under named persons if procured to go  pilots may render this circumstance unnecessary perhaps the ships should next pursue their course as near the South side of the Island as prudence will admit.  When they arrive opposite the mouth of Castle Harbour all except one, or two should immediately enter and begin the Attack on the castle without Loss of time—the other Ships should continue their course a few miles further, & bring to about a mile’s distance from the mouth of St George’s Harbour, to prevent the escape of any Vessels from thence.  The Garrison of Invalids being posted generally at the castle, this would be the only place except a small Fort on the other side of the Harbour’s Mouth from whence the Ships would be  at all annoy’d—And if they once enter the Harbour no Intercourse whatever would take place between the Town and castle, which has been always heretofore, and I believe still remains unfurnished with Ammunition for any kind of Opposition—The heaviest Cannon that formerly were eighteen pounders—The situation of this castle row remains to be described—Tho’ dignified by the name of a castle an irregular Battery, built ona small Island about two hundred Yards long, situated at the extremity of a point of the main Island, from which as well as I recollect it is not more than twenty yards distant. This point, if my memory does not deceive me is higher than any part of the Castle, and being much within point blank Shot one or two small field pieces would have a great Effect—the Approach to this point from the nature of the Ground may be made with perfect security from any Annoyance from the Castle.  If the wind should not be fair for entering the Harbour, I apprehend the Ships might be brought to Anchor on the out side without any Danger whatever, as they would then be under the Lee of the Island, and the Troops landed to occupy the point of land with equal Ease there, as within the Harbour should it be judged necessary to land any forces to take possession  of the Town, I apprehend the west point of St Georges Island where the Ferry is kept would be the best place, as a Vessel posted near the west point of Long Bird Island would cover the landing or cut off all communication between the Town & Country and consequently prevent their being called in to assist the Town & Garrison—but of this circumstance there is nothing to apprehend as they want both Arms & Disposition to support the Garrison.
                  As nothing would be further from the Wishes of the Governor than to secure to the people a free Trade by Capitulation, I conceive the Terms should offered by the Assailants—The outlines of the Capitulation might be similar to that of Grenada.  But I concieve an Article of the following nature would be absolutely necessary.
                  That the Island of Bermuda shall remain in a neutral State untill the End of the War, at which time it shall be settled by the Articles of Pacification whether it shall be restored to the Crown of Great Britain or annexed to the united states of America.  And to the End that the Benefit of that neutrality may be perfectly secured to the Inhabitants, their Vessels shall be permitted to trade without molestation, with Great Britain or any of her Depenncies as well as with France & her Depenncies and the united states of America but Vessels so trading not to be subject to confiscation or siezure except in such Cases of carrying contraband Goods to any places besieged, as come under the general Custom & Usage of Nations.  I have subjoined the names of four men who I presume might be procured to act as pilots.  I have the Honor to be Your Excellency’s Most obedt & most hble servt
                  
                     S.G. Tucker.
                  
                  
                     Capt. Thomas Roberts, or Capt. Kesl. Milners—Isle Wt County.  Capt. Thomas Morgan—Prince George near the Crt House.  Capt. Benjamin Stiles—At this time in Williamsburg I believe.  Capt. James Briggs—I have heard he is somewhere in this Country—He may be heard of probably in Gloster Town at Vaughans Tavern—he is well known in Kent County.
                  
                  
               